

115 S2252 IS: Chronic Wasting Disease Support for States Act
U.S. Senate
2017-12-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II115th CONGRESS1st SessionS. 2252IN THE SENATE OF THE UNITED STATESDecember 19, 2017Mr. Tester introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo amend the Animal Health Protection Act to support State and Tribal efforts to develop and
			 implement management strategies to address
			 chronic wasting disease among deer, elk, and moose populations, to support
			 research regarding the causes of chronic wasting disease and methods to
			 control the further spread of the disease, and for other purposes.
	
 1.Short titleThis Act may be cited as the Chronic Wasting Disease Support for States Act. 2.Chronic wasting disease support for States and Tribes (a)In generalThe Animal Health Protection Act is amended by inserting after section 10409A (7 U.S.C. 8308a) the following:
				
					10409B.Chronic wasting disease support for States and Tribes
 (a)FindingsCongress finds the following: (1)Pursuant to State and Federal law, the States retain primacy and policymaking authority with regard to wildlife management.
 (2)Chronic wasting disease, the fatal neurological disease found in cervids, is a fundamental threat to the health and vibrancy of deer, elk, and moose populations, and the increased occurrence of chronic wasting disease in regionally diverse locations necessitates an escalation in research, surveillance, monitoring, and management activities focused on containing and managing chronic wasting disease.
 (3)As the States move to manage existing levels of chronic wasting disease and insulate noninfected wild and captive cervid populations from chronic wasting disease, the Federal Government should provide integrated and holistic financial and technical support to States, State departments of wildlife, State departments of agriculture, institutions of higher education, and related research centers conducting scientific research regarding chronic wasting disease.
 (4)The Secretary should provide consistent, coherent, and integrated support structures and programs for the benefit of State wildlife and agricultural administrators, as chronic wasting disease can move freely between captive and wild cervids across Federal, State, Tribal, and local land management jurisdictions.
 (5)The Secretary can provide consistent, coherent, and integrated support systems under existing legal authorities to States, State departments of wildlife, State departments of agriculture, institutions of higher education, and related research centers conducting scientific research regarding chronic wasting disease.
 (b)DefinitionsIn this section: (1)Chronic wasting diseaseThe term chronic wasting disease means the animal disease afflicting deer, elk, and moose populations that—
 (A)is a transmissible disease of the nervous system resulting in distinctive lesions in the brain; and (B)belongs to the group of diseases known as transmissible spongiform encephalopathies, which includes scrapie, bovine spongiform encephalopathy, and Cruetzfeldt-Jakob disease.
 (2)Eligible grant recipientThe term eligible grant recipient means a State department of wildlife, a State department of agriculture, an institution of higher education, or a related research center conducting scientific research regarding chronic wasting disease.
							(c)Support for State efforts To manage and control chronic wasting disease
 (1)Availability of AssistanceThe Secretary shall allocate funds made available under clauses (i) and (ii) of paragraph (5)(A) directly to State and Tribal agencies responsible for wildlife management to support State and Tribal efforts to develop and implement management strategies to address chronic wasting disease.
 (2)ApplicationsTo be eligible to receive funding under paragraph (1), a State or Tribal agency shall submit to the Secretary an application for the funding at such time, in such manner, and containing such information as the Secretary may require.
 (3)Funding PrioritiesIn determining the amounts to be allocated to State and Tribal agencies under paragraph (1), the Secretary shall give priority to States and Indian tribes—
 (A)with the highest incidence of chronic wasting disease;
 (B)that have shown the greatest financial commitment to managing, monitoring, surveying, and researching chronic wasting disease;
 (C)that have comprehensive policies and programs focused on chronic wasting disease management that are integrated among all involved State or Tribal wildlife and agricultural agencies; or
 (D)that have the greatest need for rapid response to new outbreaks of chronic wasting disease occurring in areas in which chronic wasting disease is already found or areas with first infections, with the intent of containing chronic wasting disease in any new area of infection.
 (4)Rapid responseIf a State or Indian tribe detects chronic wasting disease in a deer, elk, or moose population that was not previously infected with chronic wasting disease, the Secretary shall use funds made available under paragraph (5)(A)(iii) to support State and Tribal efforts to immediately control the spread of chronic wasting disease within that population.
							(5)Authorization of appropriations
 (A)In generalThere is authorized to be appropriated to the Secretary to carry out this subsection $35,000,000 for each fiscal year, to remain available until expended, of which—
 (i)$20,000,000 shall be allocated to States under paragraph (1); (ii)$5,000,000 shall be allocated to Tribal agencies under paragraph (1); and
 (iii)$10,000,000 shall be retained for rapid response under paragraph (4). (B)Limitation on administrative costsNot more than 3 percent of the amount made available under subparagraph (A) may be used to cover administrative expenses incurred by the Secretary in carrying out this subsection.
								(d)Support for applied research regarding chronic wasting disease
 (1)Expansion of research GrantsThe Secretary shall make grants to eligible grant recipients to support efforts to expand and accelerate applied research on chronic wasting disease, including research relating to—
 (A)methods and products to effectively detect infectious prions in, and decontaminate infectious prions from, natural environments and inorganic surfaces;
 (B)sustainable cervid harvest management practices to reduce chronic wasting disease occurrence and to prevent or limit spatial spread of chronic wasting disease;
 (C)management experiments and strategies designed for long-term suppression of chronic wasting disease;
 (D)harvest management practices and other practices that exacerbate chronic wasting disease occurrence, with an emphasis on retrospective analyses of available harvest management and chronic wasting disease trend data; or
 (E)factors contributing to local emergence of chronic wasting disease, increased prevalence of chronic wasting disease, and distribution of chronic wasting disease, including mechanisms of disease transmission and effective barriers to transmission.
								(2)Limitations on administrative costs
 (A)Eligible grant recipientsNot more than 15 percent of the amount of a grant under paragraph (1) may be used by an eligible grant recipient for administrative costs incurred by the eligible grant recipient.
 (B)SecretaryNot more than 3 percent of the amount made available under paragraph (3) may be used to cover administrative expenses incurred by the Secretary in carrying out this subsection.
 (3)Authorization of AppropriationsThere is authorized to be appropriated to the Secretary to make grants under paragraph (1) $25,000,000 for each fiscal year, to remain available until expended.
 (e)Multiagency cooperation with States To address chronic wasting diseaseLand management agencies of the Department of Agriculture and the Department of the Interior shall work cooperatively with States—
 (1)in the conduct of chronic wasting disease research; and (2)in the implementation of State management strategies to reduce the spread and prevalence of chronic wasting disease.
 (f)EffectNothing in this section interferes with or otherwise affects the primacy of the States in managing wildlife generally, including managing, surveying, and monitoring the incidence of chronic wasting disease..
 (b)Technical amendmentSection 10403(8) of the Animal Health Protection Act (7 U.S.C. 8302(8)) is amended by striking (25 U.S.C. 450b) and inserting (25 U.S.C. 5304).